 Case 1:20-cv-01592-TSE-IDD Document 23 Filed 09/13/21 Page 1 of 2 PageID# 324




                      IN THE UNITED STATES DISTRICT COURT FOR
                              THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


 BOARD OF TRUSTEES,SHEET METAL
 WORKERS' NATIONAL PENSION FUND,

                 Plaintiff,

         V.                                                     Civil Action No. l:20-cv-1592


 AERODYNAMICS INSPECTING COMPANY,
 et al.,

                 Defendants.


                                               ORDER


         On July 14, 2021, United States Magistrate Judge Ivan D. Davis entered a Report and

 Recommendation (the "Report")in this case, recommending that default judgment be entered in

 favor of Plaintiff Board of Trustees of the Sheet Metal Workers' National Pension Fund and

 against Defendants Aerodynamics Inspecting Company and Aerodynamics Inspecting, LLC.

         Upon consideration of the record and Judge Davis' Report, to which no objections have

 been filed, and having found no clear error,'

         The Court ADOPTS, as its own, the findings of fact and recommendations of the United

 States Magistrate Judge, as set forth in the Report(Dkt. 22).

         Accordingly,

         It is hereby ORDERED that plaintiffs motion for default judgment (Dkt. 17) is



'See Diamond v. Colonial Life & Acc. Ins. Co.,416 F.3d 310, 315 (4th Cir. 2005)(in the absence
 ofany objections to a magistrate's report,the court"need not conduct a de novo review, but instead
 must 'only satisfy itself that there is no clear error on the face of the record in order to accept the
 recommendation.'").

                                                   1
Case 1:20-cv-01592-TSE-IDD Document 23 Filed 09/13/21 Page 2 of 2 PageID# 325
